Citation Nr: 1626080	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the calculated amount of $8,055, to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from June 2007 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Milwaukee, Wisconsin, Committee on Waivers and Compromises (COWC) dated in May 2012, which denied waiver of recovery of an overpayment in the calculated amount of $8,055.  

The Veteran was scheduled to testify before a Veterans Law Judge in May 2016. However, in May 2016, he withdrew this request.  VA it has fulfilled the Veteran's right to a hearing. 38 C.F.R. § 20.700 (2015). 

In July 2015, the Veteran's attorney representative notified VA that he was withdrawing representation of the Veteran.  However, he was notified, in August 2015, that because the current appeal had already been certified to the Board, he must obtain permission from the Board to revoke or terminate his representation.  38 C.F.R. § 20.608 (2015).  The representative did not file any such motion.  

However, throughout the appeal, no assistance was provided by the representative, who was actively pursuing claims and appeals concerning compensation matters during this time.  In addition, no attorney was listed on the SOC or SSOC, and there is no indication that he was provided with notice of any proceeding concerning the overpayment issue currently before the Board.  Moreover, given the outcome of this decision, there is no prejudice to the Veteran in failing to further delay a decision in this appeal by taking further action to clarify this matter.  Based on the intent implied by the above, the Board finds that the Veteran is unrepresented in this appeal.  




FINDINGS OF FACT

1.  In November 2010, the Veteran was granted service connection with a combined rating of 50 percent.  He was informed that compensation would be withheld for the period from January 2010 through September 2010 to offset military retirement benefits.    

2.  In May 2011, the Veteran's combined rating was increased to 60 percent effective in January 2010, and his award was adjusted to reflect payment at the 60 percent rate effective in January 2010, with no offset for military retirement pay.  The notice to him of the change in the rate of compensation did not contain any mention of military retirement pay.  

3.  There is no evidence that the Veteran knew or should have known, at the time he received the retroactive payment in May 2011, that the payment erroneously obliterated the prior offset for military retirement pay.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $8,055 was the result of an erroneous award dated May 11, 2011, based solely on VA administrative error.  Such overpayment was not properly created, and the related debt assessed against the veteran is not valid.  10 U.S.C. § 1414; 38 U.S.C.A. §§ 5304, 5305, 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.750 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in view of the outcome, the Veteran is not prejudiced by any deficiencies in notice or development.  

Although not explicitly addressed by the RO, the Veteran has raised the matter of the validity of the debt, and the RO somewhat obliquely responded in the supplemental statement of the case.  The issue of the validity of the debt is a threshold determination that must be made, in the first instance, prior to a decision on a request for waiver of the overpayment.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  The matter is properly before the Board.  

As discussed below, the Board finds that the overpayment was due to sole administrative error.  When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  In such cases, there is no properly created overpayment, and no valid debt.  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.  Thus, sole administrative error requires both error on the part of VA, and that the payee neither knew, nor should have known, that the payments were erroneous.

The Veteran, who served on active duty from May 2007 to December 2009, was released from service because of physical disability incurred while on active duty, and placed on the Temporary Disability Retired List (TDRL).  

When the Veteran was initially granted service connection in September 2010, he was awarded compensation at the 50 percent disability level, effective January 1, 2010.  His gross retired pay effective January 1, 2010, was $895 per month, while his 50 percent compensation rating entitlement to him to VA compensation in the monthly amount of $857.  He was told that therefore, his entire VA benefit would be withheld until October 1, 2010, when his retired pay adjustment ended.  

The September 2010 letter also VA informed him, in a section titled "We Have Withheld Benefits:

You are not allowed to receive full military retired pay and full VA compensation at the same time.  The following will provide an explanation of how this works:  

If your VA compensation is less than your retired pay, you will receive compensation payments.  The military service department will pay you the difference between your compensation and your retired pay.  

If your VA compensation is greater than your retired pay, we will pay you compensation, and you will not receive retired pay.  

For now, we must withhold all of your compensation until September 1, 2010.  We must do this to prevent a double payment.  By working together with the military service department, we will make sure you get your full combined payment. 

The September 2010 letter contains contradictory information.  On the one hand, the Veteran was told that his entire VA benefit would be withheld to offset his retirement pay.  However, in the same letter, he was told that, if his VA compensation was less than his retired pay [which was the case at this time], he would receive VA compensation payments, with the military paying the difference between compensation and retired pay. 

According to the law, a Veteran with a disability discharge under 10 U.S.C. Chapter 61, such as a TDRL, with less than 20 years of creditable service, is not eligible for concurrent receipt of military retired pay and VA disability compensation.  38 C.F.R. § 3.750(b)(3); 10 U.S.C. § 1414(b)(2).  In such cases, if he is eligible to receive both disability compensation and military retired pay, a waiver of military retired pay is required for the receipt of compensation.  38 C.F.R. § 3.750(c)(1).  The record does not show that he requested a waiver of military retired pay.  

Therefore, absent a request for waiver of retirement pay, the RO was correct in withholding the Veteran's compensation until his military retirement pay had been offset.  The RO was incorrect in telling the Veteran that he would receive VA compensation payments, with the military paying the difference between compensation and retired pay.

Then, in May 2011, the RO granted service connection for additional disabilities, resulting in a higher combined rating of 60 percent for the Veteran's service-connected disabilities.  He was told that his monthly entitlement amount would be $1,079, effective January 1, 2010.  The letter itself did not refer to military retirement pay.  

Then, in August 2011, the AOJ discovered that the May 2011 award had not offset his VA compensation benefits for military retirement pay.  He was told that he was not allowed to receive full military retired pay and full VA compensation at the same time.  The law stated that VA compensation benefits must be offset, in whole or in part, by military retired pay.  Therefore, the AOJ proposed to retroactively reduce the Veteran's benefits to $279 per month for the period from January 2010 through September 2010 to offset the military retired pay of $895 per month that he had received during that time.   

In February 2012, the RO took the proposed action.  The Veteran was informed by the VA Debt Management Center (DMC), in March 2012, that as a result, an overpayment in the amount of $8,055, had been created, which must be repaid.  

The Veteran contends that the overpayment resulted from sole administrative error, and, as a result, he should not be held responsible for the debt.  

The RO was correct in assessing the Veteran with an overpayment, because the Veteran should not have received full compensation from January 2010 through September 2010 because he had already received military retirement benefits for that period.  As noted above, his TDRL discharge after less than 20 years of active service (less than 3 years in this case) meant that he was not entitled to concurrent receipt of both benefits.  

However, the May 2011 letter informing the Veteran of the change in his VA benefits did not discuss military retirement benefits.  It did not indicate that the adjusted award had the effect of obliterating the prior offset for military retirement benefits.  Additionally, the September 2010 letter, which had provided confusing and contradictory information, did not clarify the matter.  The Veteran alluded to having contacted VA regarding the payment, and said he had been told it was "back pay."  As a result of the May 2011 award action, his VA compensation now exceeded his military retirement pay.  The September 2010 letter had informed him that in such cases, "we will pay you compensation, and you will not receive retired pay."  Although he had received retirement pay, the May 2011 letter simply informed him that he was entitled to a monthly amount of $1,079, effective January 1, 2010, and it would be reasonable for him to have concluded that the retirement pay matter had been previously resolved.  

Given the confusing and contradictory information provided in the September 2010 letter, and the absence of any explanation in the May 2011 letter, the Board finds that the Veteran had not been put on actual or constructive notice that the May 2011 award was erroneous when he received the payment.  Although the error was caught three months later, the notice provided at that time, in August 2011, was not before the Veteran prior to that date.  As such, the overpayment in the amount of $8,055, resulted from sole administrative error.  Therefore, the effective date of the reduction is the date of last erroneous payment.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  Accordingly, the assessed compensation overpayment debt of $8,055 is not valid and is not owed by the Veteran.  There is no overpayment, and the appeal is allowed.  






ORDER

An assessed compensation overpayment debt of $8,055was due solely to administrative error, and the Veteran does not owe this assessed debt.  The appeal is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


